Citation Nr: 0207166	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-04 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

Entitlement to an increased (compensable) evaluation for 
otitis externa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied the veteran's 
November 1997 claim for increased (compensable) evaluations 
for bilateral hearing loss, otitis externa, and otitis media, 
and denied a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2001).  A December 2001 RO 
rating decision increased the evaluation for the otitis media 
from zero to 10 percent, effective from November 1997, or the 
maximum schedular rating for that disorder.  Under the 
circumstances, the issue of entitlement to an increased 
(compensable) evaluation for otitis media is not for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).  
That decision also rendered moot the issue of entitlement to 
a compensable evaluation based on multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.


FINDINGS OF FACT

1.  On VA audiological evaluation in September 2000 the 
veteran had pure tone thresholds of 70, 75, 80, and 85 
decibels or an average of 78 decibels at 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively, in the right ear with a 
92 percent speech recognition ability; these equate to 
auditory level VII under table VIA, effective as of June 10, 
1999; the pure tone thresholds in the left ear were 40, 50, 
60, and 65 decibels or an average of 53 decibels at the same 
frequencies with a speech recognition ability of 92 percent; 
these equate to auditory level I under table VI, effective as 
of June 10, 1999; the auditory levels of VII for the right 
ear and I for the left ear equate to a zero percent 
evaluation for the bilateral hearing loss under table VII.

2.  Similar results are obtained with application of the 
applicable criteria, effective prior to June 10, 1999, to the 
findings on the reports of the veteran's audiometric 
evaluations in November 1997, March 1998, and March 1999.

3.  The otitis externa is manifested primarily by minimal 
cerumen and exfoliated epithelium in the right auditory 
canal, and a moderate amount of exfoliated epithelium in the 
left auditory canal; swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment related to the otitis externa is not found.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Codes 6100-6110, 
effective prior to June 10, 1999; 4.85, 4.86(a), Code 6100, 
effective as of June 10, 1999.

2.  The criteria for an increased (compensable) evaluation 
for otitis externa are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.87, Code 6210, effective as of 
June 10, 1999.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased (compensable) evaluations for 
bilateral hearing loss and otitis externa, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the bilateral hearing loss 
and otitis externa.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from May 1943 to January 1946.

A February 1946 RO rating decision granted service connection 
for bilateral otitis media and externa with cholesteatoma.  A 
10 percent rating was assigned for that condition, effective 
from January 1946.

A February 1947 RO rating decision decreased the evaluation 
for the bilateral ear condition from 10 to zero percent.  The 
zero percent rating was effective from April 30, 1947.

A July 1955 RO rating decision increased the evaluation for 
the bilateral ear condition from zero to 10 percent.  The 
10 percent evaluation was effective from June 29, 1955.

A May 1965 RO rating decision decreased the evaluation for 
the bilateral ear condition from 10 to zero percent.  The 
zero percent rating was effective from August 1965.

A December 1974 RO rating decision granted service connection 
for bilateral hearing loss.  A zero percent evaluation was 
assigned for this condition, effective from January 1974. 

A March 1986 RO rating decision assigned a separate 
zero percent evaluation for the otitis externa, effective 
from August 1965.  This evaluation, the zero percent 
evaluation for the otitis media with cholesteatoma, and the 
zero percent evaluation for the bilateral hearing loss 
remained unchanged until the December 2001 RO rating decision 
increased the evaluation for the otitis media from zero to 
10 percent, effective from November 1997.

VA medical records show that the veteran was treated and 
evaluated for ear problems from 1995 to 2001.  The more 
salient medical reports related to the claims being 
considered in this appeal are discussed below.

On a VA authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
75
85
80
LEFT

35
40
50
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 84 percent in the left 
ear.

The veteran underwent a VA ear examination in March 1998.  
The right auditory canal was clear.  The right tympanic 
membrane had a moderate size perforation that was 
approximately 6 by 5 millimeters in size extending from 6 
o'clock to 8 o'clock in the posterior inferior quadrant of 
the right tympanic membrane.  The left auditory canal was 
clear.  The left tympanic membrane was intact.  The 
impressions were mixed hearing loss, right tympanic membrane 
perforation, and history of repeated infections of ear canal.

A VA report of the veteran's outpatient treatment in January 
1998 shows that he had pus in the right ear.  The impression 
was otitis media.

On VA authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
75
85
90
LEFT

35
45
60
70

Speech audiometry revealed speech recognition ability of 
86 percent in the right ear and of 86 percent in the left 
ear.  The diagnosis was moderate to profound sloping mixed 
hearing loss for the right ear and a mild to severe sloping 
mixed hearing loss for the left ear.

The veteran underwent a VA ear examination in March 1999.  
There was minimal cerumen and exfoliated epithelium in the 
right auditory canal.  The right tympanic membrane was 
totally absent.  There was healthy mucosa in the middle ear.  
The left auditory canal contained a moderate amount of 
exfoliated epithelium.  The impressions were absent right 
tympanic membrane, mixed hearing loss right ear, and 
sensorineural hearing loss left ear.

On VA authorized audiological evaluation in March 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
75
90
95
LEFT

35
45
65
70

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 88 percent in the left 
ear.

A VA report of the veteran's outpatient treatment in June 
1999 shows that he was seen for draining of the right ear.  
The diagnostic impression was otitis media.

On VA authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
75
80
85
LEFT

40
50
60
65

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.

VA reports of the veteran's outpatient treatment in 2001 
reveal that he was seen for right ear draining related to 
otitis media.  Antibiotics were prescribed.  Those records 
also show that he uses a left-sided hearing aid.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

The Board recognizes that the veteran uses a hearing aid in 
the left ear, but the evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvement by hearing aids.  On VA audiological evaluation 
in September 2000 the veteran had pure tone thresholds of 70, 
75, 80, and 85 decibels or an average of 78 decibels at 
1,000, 2,000, 3,000, and 4,000 hertz, respectively, in the 
right ear with a 92 percent speech recognition ability; these 
equate to auditory level VII under table VIA, effective as of 
June 10, 1999.  The pure tone thresholds in the left ear were 
40, 50, 60, and 65 decibels or an average of 53 decibels at 
the same frequencies with a speech recognition ability of 
92 percent; these equate to auditory level I under table VI, 
effective as of June 10, 1999.  The auditory levels of VII 
for the right ear and I for the left ear equate to a 
zero percent evaluation for the bilateral hearing loss under 
table VII.

The findings on the veteran's audiometric evaluations in 
1997, 1998, and 1999 produce similar results.  For example, 
on VA audiological evaluation in March 1999 the veteran had 
pure tone thresholds of 60, 75, 90, and 95 decibels or an 
average of 80 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz, respectively, in the right ear with a 88 percent 
speech recognition ability; these equate to auditory level 
III under table VI, effective prior to June 10, 1999.  The 
pure tone thresholds in the left ear were 35, 45, 65, and 70 
decibels or an average of 54 decibels at the same frequencies 
with a speech recognition ability of 88 percent; these equate 
to auditory level II under table VI, effective prior to June 
10, 1999.  The auditory levels of III for the right ear and 
II for the left ear equate to a zero percent evaluation for 
the bilateral hearing loss under table VII.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
(compensable) evaluation for the bilateral hearing loss.  
Hence, the claim is denied.

With regard to the claim for an increased (compensable) 
evaluation for otitis externa, disease of the auditory canal 
with swelling, dryness and scaliness or a serous discharge, 
and itching that requires frequent and prolonged treatment 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87a, Code 
6210, effective prior to June 10, 1999.  The criteria for the 
evaluation of otitis externa were not changed by the 
revisions, effective June 10, 1999.  The criteria is now 
located at 38 C.F.R. § 4.87, Code 6210. 

The evidence indicates that the veteran has draining of the 
right ear, but that manifestation is related to his service-
connected otitis media and has been considered in the 
evaluation of that condition.  It may not be considered again 
in the evaluation of the otitis externa.  38 C.F.R. § 4.14 
(2001).

The otitis externa is manifested primarily by minimal cerumen 
and exfoliated epithelium in the right auditory canal, and a 
moderate amount of exfoliated epithelium in the left auditory 
canal.  The evidence does not reveal the presence of 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment related to the 
otitis externa to support the assignment of a 10 percent 
rating for the otitis externa under diagnostic code 6210.  
The antibiotic treatment was for otitis media.  Prolonged 
treatment is not shown.

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral hearing 
loss, and the claim is denied.  The preponderance of the 
evidence is against the claims considered in this appeal.  
Hence, the benefit of the doubt doctrine is not for 
application with regard to those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An increased (compensable) evaluation for otitis externa is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

